DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendment and remarks filed on 6/24/21. 
Status of claims
Claims 34-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/6/20.
Claims 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/6/20.
Claims 18-27 and 30-33 are examined in the application and the generic claim is examined to the extent that it reads on  “APTES” drawn to alkoxy silane polymer; “ester of palmitic acid and N-hydroxy succinimide” drawn to activated thioester and compositions are applied separately  by applying composition (A) and then applying composition B  (claim 30).
The following new ground of rejection is necessitated by the amendment.
Claim Rejections - 35 USC § 112
Claims 18-27 and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for This is new matter rejection.
There is no support in the instant specification for the expression “A method for conditioning the hair”. 
Applicants in the remarks at page 1, dated 6/24/21, point out support to page 3, ll.14-21 and state that “A person skilled in the art at the time of the invention would have understood that compositions and methods for restoring a hydrophobic surface and/or reducing static electricity and/or frizz, and improving the softness and cosmetic feel of the hair, are hair conditioning compositions “.
In response, specification at page 3, ll.14-21 also teaches, “the hair treated has less body and good shaping “. Less body and good shaping are not drawn to “conditioning hair.
Additionally, Obviousness is not the standard for the addition new limitations to the disclosure as filed.  It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

The following rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-27 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over  combination of  US 2015/0272843 (‘843) and WO 2008/156327 (‘327).
 WO ‘327 is cited in the IDS dated 2/17/18.

 US ‘843 teaches for treating hair and thus teaches claimed method of treating keratin fibers (claim 18).  Example  teaches formulations. See below for example.

    PNG
    media_image1.png
    162
    662
    media_image1.png
    Greyscale


Formulations C2 and C3 teaches composition comprising claimed APTES (claims 18-21). US ‘843 at ¶ [0141] teaches applying composition is applied to hair and left on hair for 15 minutes (claim 32) and then without rinsing another composition is applied. Thus US ‘843 teaches application of two compostion one composition with APTES and another composition and there is no rinsing between both the compositions (claim 30). See claim 20 of US ‘843 wherein the composition is applied in any order and also teaches heating (drying step ) (claim 30).
The difference between US ‘843 and instant application is US ‘843 does not teach another compostion which has activated thio esters.
However. WO document teaches compositions and at page 1 first paragraph teaches that the compositions provide to hair softness, moisturizing , silky or resilient effect that provide conditioning effects to hair  and under table 1 and under  example 1 teaches claimed elected species, which is “ester of palmitic acid and N-hydroxy succinimide” drawn to activated thioester  (18, 22-26 ). Example 1 teaches 10%. Example 1 does not teach the claimed amount which is from 0.1-5%, however, table 5 teaches another succinimidyl ester which is 18-MEA N-hydroxy succinimidyl ester and the amount is 2%. This ester is also disclosed in table 1 with 10% . 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the hair by applying formulation C2 or C3 having APTES  and without rinsing apply another compostion which is example 1 taught by WO document using “ester of palmitic acid and N-hydroxy succinimide” taught by example 1 and change the amount to lower amount since WO document teaches related succinimidyl .
Response to Arguments
Applicant's arguments filed 6/24/21 have been fully considered but they are not persuasive.
Applicants argue that US’843,  at ¶¶ |[0137]-[0142] teaches that “Compositions C2 and C3 do not make it possible to obtain permanent straightening” when used alone, but that the two-step process of applying one of the comparative straightening compositions C1-C4 followed by a second comparative straightening composition C2-C4 “leads to performance superior to that obtained with” the application of only one comparative straightening composition and argue that 
 this disclosure of the application of two straightening compositions would not have provided a person skilled in the art with a motivation to apply a composition comprising a lipid with a functional group that is covalently bonded to the hair, as described in WO’327, rather than a second comparative straightening composition—indeed, by substituting WO’327’s composition for the second comparative straightening composition C2-C4 of US’843, the skilled person would have expected to achieve the unsatisfactory straightening properties that US’843 explains are achieved when only one comparative straightening composition is used. 
In response to the above argument, instant claims are drawn to two-step process and not one step-process. US ‘843 at ¶¶ |[0134 and 0138 -0142] teaches:

    PNG
    media_image2.png
    143
    576
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    417
    465
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    85
    450
    media_image4.png
    Greyscale

The above paragraph explicitly teaches application of combination of two compositions leads to superior performance. However. Application of single composition with APTES also 
Applicants also argue that claim 18 is amended to recite “a method for conditioning the hair” and US ‘843 is directed to method of straightening the hair  and one of skill in the art at the time of the invention would not have been motivated to develop a hair conditioning method comprising the claimed at least one nucleophilic alkoxysilane polymer or oligomer and at least one activated (thio)ester after reading the cited references.
In response to the above argument, claimed method of conditioning the hair is drawn to new matter and applicants attention is drawn to WO document teaches compositions and at page 1 first paragraph teaches that the compositions provide to hair softness, moisturizing , silky or resilient effect that provide conditioning effects to hair and thus implicitly teaches claimed method of conditioning the hair.
One of ordinary skill in the  hair care art  would certainly be motivated to treat the hair by applying formulation C2 or C3 having APTES,  and without rinsing apply another compostion which is example 1 taught by WO document using “ester of palmitic acid and N-hydroxy succinimide” taught by example 1 and change the amount to lower amount since WO document teaches related succinimidyl compounds having lower amount with the reasonable expectation of success that by applying APTES followed by “ester of palmitic acid and N-hydroxy succinimide” provide not only straightening of the hair   but also provide hair conditioning effect, hair soft ness and moisturizing effect. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619